Filed 12/11/15 P. v. Sims CA3
                                                NOT TO BE PUBLISHED
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.




                    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                            THIRD APPELLATE DISTRICT
                                                          (Sacramento)
                                                                 ----




THE PEOPLE,                                                                                    C078994

                   Plaintiff and Respondent,                                      (Super. Ct. No. 14F04572)

         v.

CARLTON SIMS,

                   Defendant and Appellant.



         In March 2015, defendant Carlton Sims pled no contest to resisting an executive
officer in return for a stipulated midterm sentence of two years in state prison. According
to the parties’ stipulation at the plea hearing, defendant unlawfully used force and
violence on or about July 5, 2014, in Sacramento County to resist Sacramento County
Sheriff’s Deputy McEntire, a peace officer performing his lawful duties, and whom
defendant knew to be such.
         In April 2015, the trial court imposed the stipulated sentence. The court awarded
defendant 495 days of presentence custody credit (222 actual days, 222 conduct days, and



                                                                   1
51 state hospital days). The court ordered defendant to pay a $600 restitution fine, a $600
suspended parole revocation restitution fine, a $40 court security fee, and a $30 criminal
conviction assessment. The court also ordered defendant to pay a criminal impact fee.
       Following a communication from appellate counsel, in June 2015, the trial court
reduced the restitution fine and the suspended parole revocation restitution fine to $300
each and vacated the criminal impact fee.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                          DISPOSITION
The judgment is affirmed.


                                                   /s/
                                                   Robie, J.

We concur:



/s/
Raye, P. J.



/s/
Renner, J.



                                                  2